
	

114 HR 206 IH: Immigration Accountability Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 206
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Collins of Georgia (for himself, Mr. Loudermilk, Mr. Salmon, and Mr. Perry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of funds to carry out memoranda issued by the Secretary of Homeland Security
			 and the President, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Immigration Accountability Act.
		2.Prohibition on use of fundsNone of the funds appropriated or otherwise made available, including any funds or fees collected
			 or otherwise made available for expenditure, by any Act for any fiscal
			 year may be used to implement, administer, carry out, or enforce the
			 policies in any of the following:
			(1)The memorandum issued by the Secretary of Homeland Security on June 15, 2012, on exercising
			 prosecutorial discretion with respect to individuals who came to the
			 United States as children.
			(2)The memoranda issued by the Secretary of Homeland Security on November 20, 2014, on any of the
			 following subjects:
				(A)Southern border and approaches campaign.
				(B)Policies for the apprehension, detention, and removal of undocumented immigrants.
				(C)Secure Communities.
				(D)Personnel reform for Immigration and Customs Enforcement officers.
				(E)Exercising prosecutorial discretion with respect to individuals who came to the United States as
			 children and with respect to certain individuals who are the parents of
			 U.S. citizens or permanent residents.
				(F)Expansion of the Provisional Waiver Program.
				(G)Policies supporting U.S. high skilled businesses and workers.
				(H)Families of U.S. Armed Forces members and enlistees.
				(I)Directive to provide consistency regarding advanced parole.
				(J)Policies to promote and increase access to U.S. citizenship.
				(3)The memoranda issued by the President on November 21, 2014, on any of the following subjects:
				(A)Creating welcoming communities and fully integrating immigrants and refugees.
				(B)Modernizing and streamlining the U.S. immigrant visa system for the 21st century.
				(4)Any substantially similar memorandum issued after November 21, 2014.
			3.Conforming amendmentsSection 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)) is amended—
			(1)by striking (n) All and inserting (n)(1) Except as provided in paragraph (2), all; and
			(2)by adding at the end the following:
				
					(2)No deposit in the Immigration Examinations Fee Account may be used to implement, administer, carry out, or enforce the policies in any of the memoranda
			 referred to in section 2 of the Immigration Accountability Act.
					.
			
